Case 5:20-mj-00048-CHW Document 8 Filed 07/28/20 Page 1 of 1

AO 466 (Rev. 01/12) Waiver of Rule 32.1 Hearing (Violation of Probation or Supervised Release)

UNITED STATES DISTRICT COURT

for the
Middle District of Georgia

United States of America
V.

ERIC LEE GARBER

Case No. 5:20-mj-00048-CHW-1

Charging District’s Case No. 1:15cr71-MOC-WC

 

Defendant

WAIVER OF RULE 32.1 HEARING
(Violation of Probation or Supervised Release)

I understand that I have been charged with violating the conditions of probation or supervised release in a case
pending in another district, the (name of other court) Western District of North Carolina Asheville

 

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;
(2) an identity hearing to determine whether I am the person named in the charges;
(3) production of certified copies of the judgment, warrant, and warrant application, or reliable electronic

copies of them if the violation is alleged to have occurred in another district;

(4) a preliminary hearing to determine whether there is probable cause to believe a violation occurred if I
will be held in custody, and my right to have this hearing in this district if the violation is alleged to
occurred in this district; and

(5) a hearing on the government’s motion for my detention in which I have the burden to establish my
eligibility for release from custody.

I agree to waive my right(s) to:

O an identity hearing and production of the judgment, warrant, and warrant application.

O a preliminary hearing.

O a detention hearing.

w an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary

or detention hearing to which I may be entitled in this district. I request that those hearings be held in
the prosecuting district, at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are

pending against me. 4
~ C Z
Date: 7/28/20 IAF KE
a a ° ZL

Defendakt ’s signature

(pH. Oil

Signature of defendant's attorney

 

Catherine M. Williams

Printed name of defendant's attorney

Case 1:15-cr-00071-MOC-WCM Document 317-1 Filed 07/29/20 Page 1of1
